FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-13-00287-CV

                                 Trial Court No. 2011A-0096

Harolyn M. Benson, D'Metria Benson and Harold A. Benson

Vs.

Shereke Devonda Gaston and Tarsiemon V. Everage
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $15.00   Robert D Cohen
Motion fee                                   $10.00   Robert D Cohen
Reporter's record                           $252.00   D'Metria Benson
Clerk's record                              $852.00   Amanda Anthony
Motion fee                                   $10.00   Cohen & Zwerner
Motion fee                                   $10.00   Cohen & Zwerner
Motion fee                                   $20.00   Cohen & Zwerner
Supreme Court chapter 51 fee                 $50.00   Cohen & Zwerner
Indigent                                     $25.00   Cohen & Zwerner
Filing                                      $100.00   Cohen & Zwerner
Required Texas.gov efiling fee               $20.00   Cohen & Zwerner
TOTAL:                                    $1,364.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 24th day of March 2015, A.D.

                                                CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk